NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                              IN RE THOMAS D.


                             No. 1 CA-JV 19-0299
                               FILED 3-12-2020


           Appeal from the Superior Court in Maricopa County
                             No. JV602281
            The Honorable David Bruce Gass, Judge (retired)

                                  AFFIRMED


                                   COUNSEL

The Law Offices of Kevin Breger, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Appellee
                            IN RE THOMAS D.
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge James B. Morse Jr. joined.


P E R K I N S, Judge:

¶1          Thomas D. appeals from the juvenile court’s disposition
committing him to the Arizona Department of Juvenile Corrections
(“ADJC”). We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            “We view the facts in the light most favorable to affirming the
findings of the superior court.” In re Daniel A., 210 Ariz. 162, 164, ¶ 2 (App.
2005).

¶3            In March 2018, Thomas pled delinquent to one count of
disorderly conduct, a misdemeanor, and admitted one prior felony
adjudication. The juvenile court placed him on standard probation. Over
the next several months, the juvenile probation department filed three
separate petitions alleging probation violations. Thomas admitted two of
the violations and the juvenile court continued him on probation in the
physical custody of the Department of Child Safety (“DCS”).

¶4            While the third probation violation petition was still pending,
the State charged him with theft of means of transportation in violation of
A.R.S. § 13-1814. Thomas pled delinquent to the class 5 felony and the
juvenile court placed him on intensive probation.

¶5            Six months later, the juvenile probation department filed a
petition alleging Thomas again violated his probation terms. The juvenile
court revoked his probation and issued a warrant. The next day, the State
charged him with possession of less than two pounds of marijuana, reduced
to a misdemeanor. At the change of plea hearing, the juvenile court advised
Thomas that he could be placed with ADJC under the plea agreement.
Thomas pled delinquent to possession of a usable quantity of marijuana.

¶6           At the disposition hearing, the probation officer
recommended commitment to ADJC based on Thomas’s record and his
“unsuccessful behavior on probation.” The prosecutor also recommended


                                      2
                             IN RE THOMAS D.
                             Decision of the Court

commitment to ADJC, noting that Thomas could have been tried in adult
court. Thomas’s guardian ad litem did not advocate for an alternative to
ADJC. Defense counsel asked that Thomas be released into his mother’s
care on intensive probation. Thomas reiterated his desire to be released to
his mother, telling the court “this time it’s going to be a lot different.”

¶7             The juvenile court received and considered a written
psychological evaluation recommending treatment that indicated Thomas
suffers from oppositional defiance disorder and conduct disorder. The
probation officer opined that ADJC could provide the treatment
recommended by the psychological evaluation. Defense counsel argued
that the treatment could be done at a Residential Treatment Center (“RTC”),
but the court noted, and DCS agreed, that most RTCs do not treat conduct
disorders. The juvenile probation officer also argued against an RTC
placement because Thomas did not suffer underlying issues typically
treated there.

¶8           The juvenile court committed Thomas to ADJC until his
eighteenth birthday “or until sooner released pursuant to law.” Thomas
timely appealed.

                                DISCUSSION

¶9              We review a juvenile court’s disposition for abuse of
discretion. In re Niky R., 203 Ariz. 387, 390, ¶ 10 (App. 2002). “The primary
function of juvenile courts is treatment and rehabilitation,” David G. v.
Pollard ex rel. Cty. of Pima, 207 Ariz. 308, 312, ¶ 21 (2004), but courts need not
“explore[] all alternatives to ADJC prior to an adjudication committing a
juvenile to ADJC,” Niky R., 203 Ariz. at 392, ¶ 21 (internal quotation
omitted).

¶10           The Arizona Supreme Court’s guidelines for juvenile
dispositions require juvenile courts to (1) only commit juveniles
adjudicated for a delinquent act, and for the protection of the community;
(2) consider commitment to be a final rehabilitation opportunity; (3) give
special consideration to the type of offense, the risk the juvenile poses to the
community, and whether less restrictive alternatives exist; and (4) identify
the offense for which the juvenile is being committed. Ariz. Code Jud.
Admin. § 6-304(C)(1); In re Melissa K., 197 Ariz. 491, 496, ¶ 14 (App. 2000);
A.R.S. § 8-246(C). A juvenile court has broad discretion to determine the
disposition of a delinquent juvenile. In re R.E., 241 Ariz. 359, 362, ¶ 13 (App.
2017).




                                        3
                            IN RE THOMAS D.
                            Decision of the Court

¶11          Here, the juvenile court found Thomas’s commitment to
ADJC was appropriate based on the probation officer’s report, the
psychological evaluation, and Thomas’s two prior felony adjudications.
The juvenile court thus generally considered the full context of Thomas’s
conduct and rehabilitation failures in determining the proper disposition.

¶12            Thomas argues commitment to ADJC was error because less
restrictive alternatives existed, including placement with an RTC or his
mother. But the mere existence of an alternative disposition does not
establish an abuse of discretion. Niky R., 203 Ariz. at 391–92, ¶¶ 19, 21.

¶13          The juvenile court did not abuse its discretion.

                               CONCLUSION

¶14          We affirm.




                       AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       4